Case 2:20-cv-00049-SRC-CLW Document 75 Filed 01/21/21 Page 1 of 9 PageID: 1082




 NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                                    :
   BANKWELL BANK,                                   :
                                                    :        Civil Action No. 20-49 (SRC)
                                       Plaintiff,   :
                                                    :
                         v.                         :            OPINION & ORDER
                                                    :
   BRAY ENTERTAINMENT, INC., et al.,                :
                                                    :
                                    Defendants.     :
                                                    :
                                                    :

 CHESLER, District Judge

        This matter comes before the Court on the motion to dismiss counts eleven through

 seventeen in the Fifth Amended Complaint by Defendants BiGMedia.ai, Inc. (“BiGMedia”),

 Christopher Bray, Bray Entertainment, Inc., Bray Films, Inc., Bray Media Limited Liability

 Company, Brayniac LLC, Mirayam M Solomon, and Vampire Post Inc. (collectively, “Bray.”)

 Plaintiff Bankwell Bank (“Bankwell”) has opposed the motion. For the reasons expressed

 below, the Court will grant the motion to dismiss.

        This case arises from a dispute between a lender, Bankwell, and a borrower, Bray. The

 Fourth Amended Complaint (“AC4”), filed July 28, 2020, asserted fifteen claims. Bray moved

 to dismiss five claims, four counts asserting fraudulent transfer, and one count alleging unjust

 enrichment. On October 7, 2020, this Court granted that motion, dismissing the five claims at

 issue without prejudice, and allowing leave to replead the dismissed claims. On November 3,

 2020, Plaintiff filed the Fifth Amended Complaint (“AC5”), asserting seventeen claims. In the

 AC5, Plaintiff reasserted the four fraudulent transfer claims and the unjust enrichment claim, and
Case 2:20-cv-00049-SRC-CLW Document 75 Filed 01/21/21 Page 2 of 9 PageID: 1083




 added two claims based on new legal theories: 1) Count Sixteen (“BiGMedia’s corporate veil

 should be pierced and its assets should be available to satisfy the debt of the Plaintiff,” AC5 ⁋

 172); and 2) Count Seventeen (“BiGMedia’s assets should be made available to satisfy the debt

 to the Plaintiff” under an alter-ego theory, AC5 ⁋⁋ 183, 184.)

         As to the four fraudulent transfer claims and the unjust enrichment claim, Defendants

 argue that the AC5 pleads no facts which can demonstrate that any transfer occurred.

 Defendants point out that the AC5 pleads only that BiGMedia applied for four trademark

 registrations, and does not plead facts to support the inference that the software associated with

 these trademarks was transferred. Rather, the AC5 pleads: “In June, 2019, Defendant Bray

 caused Brayniac and Bray Entertainment to transfer the Software Products to BiGMedia as

 evidenced by the filing of the trademark applications in the name of BiGMedia.” (AC5 ⁋ 141.)

 This assertion provides the sole factual foundation for the fraudulent transfer and unjust

 enrichment claims.

         To meet the pleading requirements of Rule 8(a), a complaint must contain “sufficient

 factual allegations, accepted as true, to ‘state a claim for relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic v. Twombly, 550 U.S. 544,

 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Id. (citing Twombly, 550 U.S. at 556). This Court agrees with Defendants that the

 assertion that a new corporate entity registered the word trademark “RELEASEME,” does not,

 alone, state sufficient facts to make plausible claims that a software product previously marketed

 by other Bray entities under the name “ReleaseMe” was fraudulently transferred. The fraudulent


                                                     2
Case 2:20-cv-00049-SRC-CLW Document 75 Filed 01/21/21 Page 3 of 9 PageID: 1084




 transfer claims and unjust enrichment claim do not plead sufficient facts to meet the federal

 pleading standard.

        Furthermore, as to the fraudulent transfer claims only, Rule 9(b), which applies to claims

 sounding in fraud, sets a heightened requirement: the complaint must “state with particularity the

 circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). The Third Circuit has held

 that to satisfy Rule 9(b)’s stringent standard, “the plaintiff must plead or allege the date, time and

 place of the alleged fraud or otherwise inject precision or some measure of substantiation into a

 fraud allegation.” Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir. 2007).

        Bray argues, correctly, that the fraudulent transfer claims, Counts Eleven through

 Fourteen, fail to meet the particularity requirements of Rule 9(b). The AC5 pleads the element

 of fraud in these claims in a conclusory fashion, and does not satisfy the Third Circuit’s

 requirements for precision. As to these counts, the motion to dismiss will be granted.

        Plaintiff’s opposition brief offers supplemental support for its claims in four exhibits to

 the brief, which the opposition brief references. As Defendants contend in reply, federal courts

 generally must accept the factual allegations in the pleading as true, and may not test their truth

 by reference to evidence extrinsic to the pleading. In re Asbestos Prods. Liab. Litig. (No. VI),

 822 F.3d 125, 133 (2016) (“a court considering a motion to dismiss under Federal Rule of Civil

 Procedure 12(b)(6) may consider only the allegations contained in the pleading to determine its

 sufficiency.”) While it is true that in deciding a 12(b)(6) motion a Court may refer to extrinsic

 material of which it is permitted to take judicial notice, or material specifically relied upon,

 referenced, incorporated, or adopted in the Complaint, the Court cannot go beyond these

 specifically delineated limitations without converting the motion to dismiss to one for summary


                                                   3
Case 2:20-cv-00049-SRC-CLW Document 75 Filed 01/21/21 Page 4 of 9 PageID: 1085




 judgment. This Court has not considered these exhibits, nor the arguments referencing them, in

 deciding the motion to dismiss the claims at issue.

        This Court has, however, considered this material as relevant to the question of whether

 Plaintiff should be allowed to replead Counts Eleven through Fifteen, or whether repleading is

 futile. Neither party has raised the issue of whether leave to amend the AC5 should be granted,

 although Defendants ask this Court to dismiss the claims at issue with prejudice. The Supreme

 Court has characterized dismissal with prejudice as a “harsh remedy.” New York v. Hill, 528

 U.S. 110, 118 (2000). Dismissal of a count in a complaint with prejudice is appropriate if

 amendment would be inequitable or futile. “When a plaintiff does not seek leave to amend a

 deficient complaint after a defendant moves to dismiss it, the court must inform the plaintiff that

 he has leave to amend within a set period of time, unless amendment would be inequitable or

 futile.” Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002); see also Connelly v.

 Steel Valley Sch. Dist., 706 F.3d 209, 217 (3d Cir. 2013) (“It does not matter whether or not a

 plaintiff seeks leave to amend.”)

        This Court must therefore consider the question of whether Plaintiff should be granted

 leave to replead the dismissed claims, or whether amendment would be inequitable or futile.

 Defendants have not argued that amendment would be inequitable or futile and, based on the

 briefs presently before this Court, this Court has no basis to conclude that it would be. To the

 contrary, the arguments in, and exhibits attached to, Plaintiff’s opposition brief suggest to this

 Court that repleading might not be futile.

        While the Court can make no determination today about whether, after one last try at

 repleading, Plaintiff will succeed at pleading a fraudulent transfer claim that can withstand a


                                                   4
Case 2:20-cv-00049-SRC-CLW Document 75 Filed 01/21/21 Page 5 of 9 PageID: 1086




 Rule 12(b)(6) motion, as well as satisfy the requirements of Rule 9(b), the Court is not prepared

 today to conclude that repleading is futile. The Court observes the following elements: 1) the

 AC5 pleads that, in 2016, Plaintiff loaned $1,500,000.00 to various entities controlled by

 Defendant Chris Bray (AC5 ⁋ 24); 2) the AC5 pleads that Plaintiff perfected a security interest in

 all personal property of Defendants Bray Entertainment, Bray Films, Brayniac, and Bray Media

 (AC5 ⁋⁋ 28, 33); 3) the AC5 pleads that, as security for a guarantee for the loan, Defendants

 Chris Bray and Mirayam Solomon granted a mortgage of the Palisade Street Property in favor of

 Plaintiff (AC5 ⁋ 43); 4) the AC5 pleads that the Terms of Use Agreement, dated January, 2019,

 for the “ReleaseME” software product states both that Brayniac is the Bray entity which is the

 party to the Agreement (AC5 ⁋ 50), and that Brayniac, under the trade name “BiG,” owned or

 licensed all trademarks on the platform (AC5 ⁋ 52); 5) the AC5 pleads that, on February 1, 2019,

 the Bray borrowers defaulted on Plaintiff’s loan (AC5 ⁋ 55); 6) the AC5 pleads that, in February

 of 2019, Plaintiff discovered that Defendant Chris Bray had sold the Palisade Street Property in

 violation of the mortgage and had failed to disclose this to Plaintiff (AC5 ⁋ 56); 7) the proposals

 in Plaintiff’s opposition brief exhibit C show an entity identified as “BiG” marketing software

 under the name “ReleaseME” to potential customers in March and April of 2019; and 8) in June,

 2019, Bray registered the trademark “RELEASEME” with the USPTO in the name of

 BiGMedia.ai, Inc. (AC5 ⁋⁋ 59, 64). These factual allegations are easily sufficient to make

 plausible, generally, claims that Bray engaged in illegal transfers to avoid his obligations to

 Plaintiff.

         The fraudulent transfer claims at issue focus on a specific item of property, the software

 known as “ReleaseME.” The threshold question, on this motion to dismiss these claims, was


                                                   5
Case 2:20-cv-00049-SRC-CLW Document 75 Filed 01/21/21 Page 6 of 9 PageID: 1087




 whether the AC5 pleads facts that make plausible the claim that Bray engaged in illegal transfers

 of “ReleaseME” to avoid his obligations to Plaintiff. As already stated, the Court has concluded

 that the claims do not meet the pleading requirements of Twombly, and the Court has turned to

 the question of futility.

         In considering whether amendment is futile, the Court is not restricted to the well-pleaded

 factual allegations in the AC5. It may consider things like the briefs of the parties, and their

 arguments. Defendants’ moving brief argues:

         These fraudulent transfer claims, and the additional claims arising out of these
         alleged transactions, all fail for one simple reason – there was never any actual
         transfer from any of the Bray Parties to BiGMedia of anything. The Software
         Products were never transferred to BiGMedia because, prior to creation by and for
         BiGMedia, they did not actually exist beyond an idea. Indeed, the Fifth Amended
         Complaint does not plead facts related to the creation and use of the Software
         Products, and is based only on conjecture and self-serving beliefs. BiGMedia
         created, filed, and received its own products and trademarks.

 (Defs.’ MTD Br. 1.) This Court makes no prejudgment of what the evidence at trial will

 demonstrate, but notes only that, at the moment, Plaintiff contends that it has evidence that the

 “ReleaseME” software product did exist before BiGMedia.ai, Inc. was formed. Defendants’

 arguments can thus be perceived as supporting an inference of an intent to conceal the existence

 of the “ReleaseME” asset to avoid the payment of the debt to Plaintiff. This observation,

 together with all the other allegations which make plausible Bray’s conveyance of property to

 avoid payment of debt, leads the Court to conclude that amendment of the fraudulent transfer

 claims is not futile.

         As to the four fraudulent transfer claims, Counts Eleven through Fourteen, the Court

 finds that the AC5 fails to plead sufficient facts to meet the requirements of Twombly and Rule

 9(b). As to these claims, the motion to dismiss will be granted, and these claims will be

                                                   6
Case 2:20-cv-00049-SRC-CLW Document 75 Filed 01/21/21 Page 7 of 9 PageID: 1088




 dismissed without prejudice. Count Fifteen, for unjust enrichment, relies on much of the same

 factual foundation as the fraudulent transfer claims, thus suffering from some of the same

 problems as the fraudulent transfer claims, and the Court is similarly not prepared at this juncture

 to conclude that repleading is futile. As to Count Fifteen, the motion to dismiss will be granted,

 and it will be dismissed without prejudice. Plaintiff will be granted leave once more – and only

 once more – to replead Counts Eleven through Fifteen. Plaintiff is granted leave to replead these

 claims within 30 days of the date of entry of this Opinion and Order.

        Defendants also move to dismiss Counts Sixteen and Seventeen with prejudice, and the

 Court will grant the motion as to these two claims, for two reasons. First, Counts Sixteen and

 Seventeen were not properly filed. In the Opinion and Order dated October 7, 2020, this Court

 granted Defendants’ motion to dismiss, dismissed Counts Eleven through Fifteen without

 prejudice, and granted Plaintiff leave to replead the dismissed claims. Plaintiff neither sought

 leave to file additional claims, nor was such leave granted, but, when Plaintiff filed the Fifth

 Amended Complaint, it had two additional claims in it. These claims were not properly filed.

        Second, Defendants argue correctly that Counts Sixteen and Seventeen, relying on

 theories of corporate veil-piercing and liability under an alter-ego theory, are not supported by

 sufficient factual allegations to make them plausible. The Court agrees and finds that these two

 claims are so far from having sufficient factual foundation in the AC5 that repleading them is

 indeed futile.

        For both these reasons, as to Counts Sixteen and Seventeen, the motion to dismiss will be

 granted, and Counts Sixteen and Seventeen will be dismissed with prejudice.




                                                   7
Case 2:20-cv-00049-SRC-CLW Document 75 Filed 01/21/21 Page 8 of 9 PageID: 1089




           While considering the instant motion, it came to the Court’s attention that the AC5 fails

 to plead the factual basis for the assertion that Plaintiff is a citizen of the state of Connecticut; the

 AC5 states only that Plaintiff is a banking association with a principal place of business in

 Connecticut. (AC5 ⁋ 2.) The AC5 thus does not plead sufficient facts for this Court to conclude

 that, based on the citizenship of all parties, it has diversity jurisdiction over this case. This Court

 is obliged to carry out “the duty of federal courts to examine their subject matter jurisdiction at

 all stages of the litigation sua sponte if the parties fail to raise the issue.” U.S. Express Lines,

 LTD. v. Higgins, 281 F.3d 383, 388-89 (3d Cir. 2002). “If a case, over which the court lacks

 subject matter jurisdiction, was originally filed in federal court, it must be dismissed.” Ray v.

 Eyster (In re Orthopedic "Bone Screw" Prods. Liab. Litig.), 132 F.3d 152, 155 (3d Cir. 1997).

 Plaintiff shall show cause in writing before the undersigned by 30 days from the date of entry of

 this Opinion and Order why this action should not be dismissed for lack of federal subject matter

 jurisdiction; perhaps, however, the next iteration of the Amended Complaint will remedy this

 defect.

           For these reasons,

           IT IS on this 21st day of January, 2021

           ORDERED that, as to counts eleven through fifteen in the Fifth Amended Complaint,

 Defendants’ motion to dismiss (Docket Entry No. 69) is GRANTED, and counts eleven through

 fifteen in the Fifth Amended Complaint are hereby DISMISSED without prejudice; and it is

 further

           ORDERED that Plaintiff is granted leave to amend counts eleven through fifteen within

 30 days of the date of entry of this Opinion and Order; and it is further


                                                     8
Case 2:20-cv-00049-SRC-CLW Document 75 Filed 01/21/21 Page 9 of 9 PageID: 1090




           ORDERED that, as to counts sixteen and seventeen in the Fifth Amended Complaint,

 Defendants’ motion to dismiss (Docket Entry No. 69) is GRANTED, and counts sixteen and

 seventeen in the Fifth Amended Complaint are hereby DISMISSED with prejudice; and it is

 further

           ORDERED that Plaintiff shall show cause in writing before the undersigned by 30 days

 from the date of entry of this Opinion and Order why this action should not be dismissed for lack

 of federal subject matter jurisdiction.



                                                          s/ Stanley R. Chesler
                                                     STANLEY R. CHESLER
                                                     United States District Judge




                                                 9
